Citation Nr: 0612487	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-36 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for cluster 
headaches.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1997 to July 
2001.  This case comes to the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision, which denied a 
rating in excess of 10 percent for cluster headaches.  During 
the course of this appeal, the RO has increased the rating 
for cluster headaches to 30 percent (effective from the date 
of the veteran's claim), but the veteran still seeks a higher 
evaluation.


FINDING OF FACT

The veteran's cluster headaches have been manifested by 
prostrating attacks on average of 4 to 5 times a month; the 
cluster headaches seem partially responsive to medication, 
and have not, in and of themselves, resulted in severe 
economic inadaptability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for cluster 
headaches have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124(a), Diagnostic Code 
8100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of: 1) the information 
and evidence need to substantiate and complete his claim; 2) 
what part of that evidence he is responsible for providing; 
3) what part of that evidence VA will attempt to obtain for 
him; and 4) the need to send the RO any additional evidence 
that pertains to his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159.   VA satisfied the first 3 requirements of the duty 
to notify in a January 2004 letter.  The veteran has never 
been explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  However, he has 
effectively been notified of the need to provide such 
evidence.  The January 2004 letter informed him that 
additional information or evidence was needed to support his 
claim and asked him to send the information or evidence to 
the RO.  In addition, a September 2004 statement of the case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes the "any evidence in the claimant's possession" 
language.  Under these circumstances the veteran has been 
adequately informed of the need to submit relevant evidence 
in his possession.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained VA 
treatment records and afforded him two VA neurological 
examinations regarding his complaints of headaches.  VA has 
satisfied its duties to notify and assist the veteran, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, he is not 
prejudiced by the Board's adjudication of his claim.

II.  Claim for Increased Rating

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  

The veteran has been assigned a 30 percent rating for his 
cluster headaches.  Under VA's evaluation criteria (analogous 
to rating migraine headaches), a 30 percent rating is 
warranted for characteristic prostrating attacks occurring on 
an average of once a month over the past several months.  A 
50 percent rating is warranted if there are very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124(a), 
Diagnostic Code 8100.

The veteran filed a claim for increased rating in November 
2003.  The veteran's VA treatment records show treatment for 
cluster headaches in March 2003, June 2003, October 2003 and 
February 2004.  At a September 2004 VA neurological 
examination, the veteran stated that he suffered from 4 to 5 
headache episodes per month and that episodes would vary in 
length from one 45-minute episode to several episodes lasting 
up to 3 days.  He related that the pain was 10/10 in each 
episode and that he was unable to do anything other than rest 
during an episode.  The veteran reportedly took medication to 
relieve pain during an episode and said that this medication 
generated partial pain relief.  There were no known 
precipitators of episodes and the veteran reported that he 
was independent in his activities and able to drive.  The 
examiner's impression was that the veteran's cluster 
headaches were recurring and chronic.

The evidence in this case generally reflects that the veteran 
does suffer from prostrating cluster headaches (they have 
caused him to be bedridden for up to three days at a time).  
However, the headaches generally seem to be limited to 4 or 5 
times per month at most, and medication has apparently proven 
to partially relieve the pain (as described in his September 
2004 VA examination).  While the headaches have at times 
totally limited his activities, they certainly have not 
prevented him from driving or working as a consultant for a 
food company.  

In any case, the preponderance of the evidence is against a 
finding that the veteran's cluster headaches are sufficiently 
frequent or, in and of themselves, cause the severe economic 
inadaptability to merit a 50 percent rating under Diagnostic 
Code 8100.  A rating in excess of 30 percent for migraine 
headaches is therefore denied.  38 U.S.C.A. § 5107.



ORDER

Entitlement to a rating in excess of 30 percent for cluster 
headaches is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


